 

Exhibit 10.16

 

[date]

 

«name»

«address»

«address2»

«address3»

 

Dear «surname»:

 

  Re: Letter Agreement for Annual Stock Option Grants to Non-Employee

    Directors Under the DQE, Inc. Long-Term Incentive Plan

 

This document constitutes part of a prospectus covering securities

that have been registered under the Securities Act of 1933.

No governmental agency has approved this

document or the information contained in it.

Any representation to the contrary is a

criminal offense.

 

Introduction

 

This letter describes certain important aspects of the DQE, Inc. Long-Term
Incentive Plan, as amended (the “Plan”) and constitutes a legally binding
agreement between you and DQE, Inc. (the “Company”) with respect to your
participation in the Plan. A copy of the Plan is attached to this letter as
Annex A and is incorporated by reference in this letter in its entirety. A Plan
Prospectus also is attached to this letter as Annex B. The Prospectus generally
describes the purpose and administration of the Plan and contains specific
discussions of the stock options granted to you as a non-employee director. The
Prospectus describes certain federal income tax consequences of your stock
options and explains how you can obtain additional information about the Plan or
the Company’s Common Stock.

 

You are urged to read the Plan and the Prospectus carefully and fully so that
you understand your rights under the Plan. Certain capitalized terms used in
this letter shall, unless otherwise expressly indicated herein, have the
respective meanings given to such terms in the Plan.

 

The Plan provides for the automatic award to you of Annual Options, each
representing the right to purchase up to              shares of the Company’s
Common Stock, at the conclusion of each annual meeting of the stockholders of
the Company, beginning with the annual meeting on May 25, 2000, if you are
continuing as a director. The number of shares granted each year is subject to
change in the discretion of the Disinterested Committee, which administers the
Plan. Alternatively, for the year in which you first become a director, you will
receive an initial Annual Option granting you the right to purchase a pro-rated
number of shares of the Company’s Common Stock intended to cover the period of
your Board service through

 



--------------------------------------------------------------------------------

the remainder of that calendar year. If you are a newly-elected director or you
first begin Board service between January 1st and the date of the annual
meeting, the date of grant of your initial Annual Option will be the same as the
applicable date of grant for continuing directors. If you first begin Board
service at any time during the calendar year after the annual meeting, the date
of grant for your initial Annual Option will be the date that you begin Board
service. Please refer to the attached Annual Stock Option Notice to determine
the number of shares that have been granted to you as your Annual Option.

 

This letter will be supplemented from time to time in the future by written
notices to you from the Company (“Stock Option Notices”) describing the date of
grant, option term, vesting, number of shares of Common Stock subject to, and
exercise price of, each of the Annual Options granted to you under the Plan.
Upon issuance, such Stock Option Notices shall become a part of the agreement
set forth in this letter as if set forth herein in full. All such Stock Options
shall be subject to the terms and conditions set forth in this letter and in the
Plan. In the event of any conflict between this letter and the provisions of the
Plan, the provisions of the Plan shall govern.

 

Certain Terms and Conditions of Your Stock Options

 

All of your Stock Options are subject to the terms and conditions set forth in
the Plan. Without limiting the generality of the foregoing, the provisions of
Section 8 and Sections 5(I), (J) and (K) of the Plan apply to your Stock
Options, relating to such matters as the duration and exercise of stock options,
vesting, purchase price, transferability and the effect of any termination of
your directorship.

 

As further specified in Section 8(C) and Section 5(B) of the Plan, you may pay
the exercise price for your Annual Options by (i) cash or check payable to the
order of “DQE, Inc.,” (ii) delivery of shares of Common Stock owned by you to
the Company, or (iii) delivery of the exercise price by a broker pursuant to a
“cashless” exercise method.

 

Miscellaneous

 

Nothing in this letter or the Plan shall be interpreted to confer upon you any
right to continue to serve as a director of the Company. You will not be deemed
for any purpose to be a stockholder of the Company in respect of shares of
Common Stock as to which Stock Options granted to you have not been exercised.

 

The Plan is not a “qualified” plan within the meaning of Section 401(a) of the
Internal Revenue Code, and is not subject to any provisions of the Employee
Retirement Income Security Act of 1974, as amended.

 

Every notice or other communication relating to this letter or the Plan,
including, without limitation, an Election Form or Notice of Exercise, shall be
in writing and shall be mailed to or delivered to the party for whom it is
intended at such address as may from time to time be designated by it in a
notice mailed or delivered to the other party as herein provided; provided,
however, that unless and until some other address be so designated, all notices
or communications by you to the Company shall be mailed or delivered to Victor
A. Roque,

 



--------------------------------------------------------------------------------

Executive Vice President, General Counsel and Secretary, DQE, Inc., Cherrington
Corporate Center, 400 Fairway Drive, Moon Township, Pennsylvania 15108, and all
notices or communications by the Company to you may be given to you personally
or may be mailed to you at the address indicated in the Company’s records as
your most recent mailing address.

 

This letter and the Plan shall be construed, governed, and interpreted in
accordance with the laws of the Commonwealth of Pennsylvania, without regard to
the conflicts of laws provisions thereof. This letter and the supplemental Stock
Option Notices constitute a stock option agreement between the Company and you
as required by Section 5(I) of the Plan. Further, this letter and the
supplemental Stock Option Notices embody the entire understanding of the parties
hereto, and supersede all other oral or written agreements or understandings
between you and the Company regarding the subject matter hereof. No change,
alteration or modification hereof may be made except in a writing, signed by
each of the parties hereto, except that this letter can be supplemented by the
written Stock Option Notices from the Company, described above, setting forth
the relevant terms of Annual Options granted to you under the Plan. If any
provision of this letter or the application of any provision hereof is declared
to be illegal, invalid, or otherwise unenforceable by a court of competent
jurisdiction, the remainder of this letter shall not be affected thereby.

 

*   *   *   *   *   *

 

This letter is delivered to you in two counterparts. Kindly complete the
acceptance in the space provided below in both of such counterparts, retain one
for your file, and return the other signed copy to me, whereupon this letter
shall constitute a stock option agreement between you and the Company on the
terms set forth above, and shall be binding upon and inure to the benefit of any
successor or successors of the Company and your heirs and personal
representatives.

 

Very truly yours,

 

ACCEPTED AND AGREED TO, INTENDING

TO BE LEGALLY BOUND THIS              day of                 .

   (signature)

 

Enclosures:

  

Initial Annual Stock Option Notice

    

Annex A – DQE, Inc. Long-Term Incentive Plan

    

Annex B – Plan Prospectus

 